           Case 3:19-cv-07178-JSC Document 16 Filed 12/26/19 Page 1 of 3




1    BLANK ROME LLP
     Ana Tagvoryan (SBN 246536)
2    ATagvoryan@BlankRome.com
     Neeru Jindal (SBN 235082)
3    NJindal@BlankRome.com
     2029 Century Park East, 6th Floor
4    Los Angeles, California 90067
     Telephone:     424.239.3400
5    Facsimile:     424.239.3434

6    Attorneys for Defendant
     YTEL, INC.
7

8                                 UNITED STATES DISTRICT COURT

9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   LAURA C. DE LA CABADA and                              Case No. 3:19-cv-07178-JSC
     DEBRA WILLIAMS, individually and on behalf             (Assigned to Magistrate Judge
12   of all others similarly situated,                      Jaqueline Scott Corley)
13                                 Plaintiffs,
                                                            PROOF OF SERVICE
14           vs.
15                                                          Complaint Filed:     October 30, 2019
     YTEL, INC., a California corporation,
16
                                   Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

     147419.00602/122365693v.1
                                                 PROOF OF SERVICE
           Case 3:19-cv-07178-JSC Document 16 Filed 12/26/19 Page 2 of 3




1                                       CERTIFICATE OF SERVICE

2           I am employed in the County of Los Angeles, State of California. I am over the age of 18
     and not a party to the within action. My business address is 2029 Century Park East, 6th Floor, Los
3    Angeles, California 90067.

4            On December 26, 2019, I served the foregoing documents entitled:

5            1.      NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT, OR IN
                     THE ALTERNATIVE, FOR A MORE DEFINITE STATEMENT;
6
                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT;
7
             2.      REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
8                    DISMISS COMPLAINT; and
9            3.      [PROPOSED] ORDER.
10
               Said documents were served on the interested parties in this action as follows:
11
                                     (SEE ATTACHED SERVICE LIST)
12
                    BY ELECTRONIC FILING: I am familiar with the United States District
13                   Court, Northern District of California’s practice for collecting and processing
                     electronic filings. Under that practice, documents are electronically filed with the
14                   court. The court’s CM/ECF system will generate a Notice of Electronic Filing
                     (NEF) to the filing party, the assigned judge, and any registered users in the case.
15                   The NEF will constitute service of the document. Registration as a CM/ECF user
                     constitutes consent to electronic service through the court’s transmission facilities.
16                   Under said practice, the CM/ECF users listed on the attached Service List were
                     served, as indicated.
17
             Executed on December 26, 2019, at Los Angeles, California.
18
             I declare under penalty of perjury under the laws of the United States that I am employed in
19   the office of a member of the bar of this court at whose direction the service was made.

20

21
                                                            JESSE RODRIGUEZ
22

23

24

25

26

27

28

     147419.00602/122365693v.1                          1
                                                PROOF OF SERVICE
           Case 3:19-cv-07178-JSC Document 16 Filed 12/26/19 Page 3 of 3




1                                          SERVICE LIST
2
       BURSOR & FISHER, P.A.                                   Attorneys for Plaintiffs
3      L. Timothy Fisher
       1990 North California Blvd., Suite 940
4      Walnut Creek, CA 94596
       Tel: 925.300.4455
5      Fax: 925.407.2700
       Email: ltfisher@bursor.com
6
       BURSOR & FISHER, P.A.                                   Attorneys for Plaintiffs
7      Joseph I. Marchese (pro hac vice pending)
       Philip L. Fraietta (pro hac vice pending)
8      888 Seventh Avenue
       New York, NY 10019
9      Tel: 646-837-7150
       Fax: 212-989-9163
10     Email: jmarchese@bursor.com
              pfraietta@bursor.com
11
       EDELSON PC                                              Attorneys for Plaintiffs
12     Benjamin H. Richman (pro hac vice pending)
       Daniel J. Schneider (pro hac vice pending)
13     350 North LaSalle Street, 14th Floor
       Chicago, Illinois 60654
14     Tel: 312-589-6370
       Fax: 312-589-6378
15     Email: brichman@edelson.com
              dschneider@edelson.com
16

17

18

19

20

21

22

23

24

25

26

27

28

     147419.00602/122365693v.1                      2
                                            PROOF OF SERVICE
